Barculo, Justice.
It seems to be supposed by the moving counsel that section 8, of article 6, of the Constitution, entitles Mm to his motion. That section declares “ that any male citizen of the age of twenty-one *170years, of good moral character, and who possesses the requisite qualifications of learning and ability, shall be entitled to admission to practice in all the courts of this State.” I cannot agree with the counsel in his construction of this section. Assuming, for the purposes of this motion, that the applicant possesses all the qualifications embraced in that section, it by no means follows that the county judge was bound to admit him to practice in his court. On the contrary, I think the judge was right in refusing so to do, for the simple reason that County Courts have no authority to admit attorneys and counsellors.
The Constitution does not declare that any person possessing the requisite qualifications may practice in all the courts of this State, but only, that they shall be entitled to admission to practice. The admission therefore is a necessary form, which must be pursued by all applicants. It is the legal mode of ascertaining the qualifications. The Legislature have pointed out the course by which they may gain admittance. The 75th section of the Judiciary Act provides that they shall be examined by the Justices of the Supreme Court at a general term thereof. This is the only way in which any person can be admitted to practice as attorney and counsellor in any court of this State.
The motion for mandamus must therefore be denied.